ORDER
PER CURIAM
Piotr Chorazy (Defendant) appeals the denial of his Rule 29.07(d) motion to set aside his guilty plea following his. convic*453tions for possession of a controlled substance and driving with a suspended license. Defendant claims that his guilty plea was involuntary because his attorney (1) failed to properly inform him of the immigration consequences of his plea and; (2) failed to file a motion to suppress evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that trial court did not err in denying Defendant’s Rule 29.07(d) motion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).